842 F.2d 332
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Fadee MULAZIM, Petitioner-Appellant,v.Denise QUARLES, RCF Warden, Respondent-Appellee.
No. 87-2129.
United States Court of Appeals, Sixth Circuit.
March 28, 1988.

Before NATHANIEL R. JONES, MILBURN and BOGGS, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellant's response to this court's January 29, 1988, order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction.  Appellant states that his notice of appeal was filed within the 30 day appeals period if weekends and holidays are excluded from the calculation, that the appellee's have withheld legal papers from him and that he has had difficulty obtaining access to the law library.


2
It appears from the record that the judgment was entered October 13, 1987.  The notice of appeal filed on November 18, 1987, was 6 days late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Fed.R.App.P. 26(a) provides that weekends and holidays are deleted from the computation of time periods only when the prescribed time period is less than seven days.  The appeals period provided by Fed.R.App.P. 4(a)(1) is 30 days.  No extension of time for filing the notice of appeal was sought in the district court within the time period provided by Fed.R.App.P. 4(a)(5).  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   McMillan v. Barksdale, 823 F.2d 981 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.